              Case 7:94-mj-00168-MRG Document 3 Filed 11/20/20 Page 1 of 1
                                                                    L URIGli\J.'\L
 UNITED STATES DISTRJCT COURT
 SOUTHERN DISTRJCT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 94 MJ 00168          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-
              Steve S. Fernandes


                                      Defendant.


         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           Hon. Martin R. Go b ,
                                                           United States Magistrate Judge




Dated:          20     day of _N_o_v_em_b_e_r_ _ _ _ _ 2012_
               Poughkeepsie, New York
